DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks, filed May 24th, 2022, has been fully considered and entered. Accordingly, Claims 1-20 are pending in this application. Claims 1, 9, and 17 are independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 9, 11-13, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legarda (US 2014/0365495 A1).
Regarding claim 1, Legarda teaches a method of text based knowledge mining, the method comprising:
receiving, by a processing system, a plurality of textual records from one or more data sources; extracting, by the processing system, entities from the plurality of textual records, wherein the entities represent proper nouns in the plurality of textual records; extracting, by the processing system, characteristic phrases associated with the one or more entities from the plurality of textual records; determining, by the processing system, topic entities from the entities, wherein the topic entities define a category that one or more of the entities fall within (see Legarda, Paragraphs [0009], [0010], [0012], “Connectors [i.e. characteristic phrases] may be associated with each person, place, and thing. Connectors may be classified as various types, for example, as any one of the following: (i) sentiment; (ii) market; (iii) profession; (iv) location; and (v) relation. “Sentiment” may include, for example, likes, dislikes, loves, hates, allergic to, etc.… collect, store, and categorize data [i.e. topic entities] entered by a user or pushed/pulled from related systems… The data [i.e. textual records] related to the people, places, and things [i.e. proper nouns] can be entered manually into the system by the user or may be pushed or pulled into the system through other applications, such as contact list databases, websites (i.e., Wikipedia, social media profiles, etc.), private and public calendars, maps, etc.”);
and performing, by the processing system, a hierarchy analysis to generate hierarchy data based on the entities, the topic entities, and the characteristic phrases (see Legarda, Paragraph [0062], “FIG. 5 is illustrative of the ease with which data may be organized and accessed [i.e. hierarchy data] in the systems and methods 10 describe herein. Of course, numerous variations in the organization and access to the data may be implemented, whether in hierarchical charts, mind maps, data trees, etc. [i.e. hierarchy analysis]”).

Regarding claim 3, Legarda further teaches:
determining related entities of the entities by analyzing a knowledge graph, wherein the knowledge graph comprises one or more entities and relationships between the one or more entities (see Legarda, Paragraphs [0010], [0012], “collect, store, and categorize data entered by a user or pushed/pulled from related systems… The data related to the people, places, and things can be entered manually into the system by the user or may be pushed or pulled into the system through other applications, such as contact list databases, websites (i.e., Wikipedia, social media profiles, etc.), private and public calendars, maps, etc.”).

Regarding claim 4, Legarda further teaches:
determining a sentiment level for each of the entities; and determining the topic entities from the entities based on one or more models and the sentiment level for each of the entities (see Legarda, Paragraph [0009], “Connectors may be associated with each person, place, and thing. Connectors may be classified as various types, for example, as any one of the following: (i) sentiment; (ii) market; (iii) profession; (iv) location; and (v) relation. “Sentiment” may include, for example, likes, dislikes, loves, hates, allergic to, etc.”).

Regarding claim 5, Legarda further teaches:
wherein the sentiment level is at least one of a positive sentiment level, a negative sentiment level, or a neutral sentiment level (see Legarda, Paragraph [0009], “Connectors may be associated with each person, place, and thing. Connectors may be classified as various types, for example, as any one of the following: (i) sentiment; (ii) market; (iii) profession; (iv) location; and (v) relation. “Sentiment” may include, for example, likes, dislikes, loves, hates, allergic to, etc.”).

Regarding claims 9 and 17, Legarda discloses all of the limitations of claim 1 in method form rather than system form and non-transient computer readable medium form. Legarda also discloses a system (Paragraph [0049]), and non-transient computer readable medium (Paragraph [0053]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claims 9 and 17.

Regarding claims 11 and 19, Legarda discloses all of the limitations of claim 3 in method form rather than system form and non-transient computer readable medium form. Legarda also discloses a system (Paragraph [0049]), and non-transient computer readable medium (Paragraph [0053]). Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claims 11 and 19.

Regarding claims 12 and 20, Legarda discloses all of the limitations of claim 4 in method form rather than system form and non-transient computer readable medium form. Legarda also discloses a system (Paragraph [0049]), and non-transient computer readable medium (Paragraph [0053]). Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claims 12 and 20.

Regarding claim 13, Legarda discloses all of the limitations of claim 5 in method form rather than system form. Legarda also discloses a system (Paragraph [0049]). Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 10, and 18 are being rejected under 35 U.S.C. 103 as being unpatentable over Legarda in view of Bhatia (US 2017/0357410 A1).
Regarding claim 2, Legarda teaches all the limitations of claim 1. However, Legarda does not explicitly teach:
wherein the hierarchy data comprises sunburst data representing a sunburst chart; wherein the method further comprises generating, by the processing system, a user interface comprising the sunburst chart based on the sunburst data;

Bhatia teaches:
wherein the hierarchy data comprises sunburst data representing a sunburst chart; wherein the method further comprises generating, by the processing system, a user interface comprising the sunburst chart based on the sunburst data (see Bhatia, Paragraph [0009], “as shown in FIG. 1, a method for text extraction on graphs includes receiving a graphical representation of data (110), receiving user input selecting a portion of the graphical representation of data (120), and generating one or more text analytics rules based on the selected portion (130.) The graphical representation of data is a format other than a spreadsheet or table. It can be, for example, a pie graph, or a radial sunburst chart 210, as illustrated in FIG. 2.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Legarda (teaching systems and methods for storing and identifying connections between people, places, and things) in view of Bhatia (teaching text extraction on graphs), and arrived at a method that incorporates sunburst charts. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of efficiently analyzing data (see Bhatia, Paragraph [0010]). In addition, both the references (Legarda and Bhatia) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management. The close relation between both of the references highly suggests an expectation of success.

Regarding claims 10 and 18, Legarda in view of Bhatia discloses all of the limitations of claim 2 in method form rather than system form and non-transient computer readable medium form. Legarda also discloses a system (Paragraph [0049]), and non-transient computer readable medium (Paragraph [0053]). Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claims 10 and 18.

Claims 6-8, and 14-16 are being rejected under 35 U.S.C. 103 as being unpatentable over Legarda in view of Parihar et al. (US 2017/0132229 A1).
Regarding claim 6, Legarda teaches all the limitations of claim 1. However, Legarda does not explicitly teach:
extracting, by the processing system, n-grams from the plurality of textual records, wherein the n-grams are each a particular number of co-occurring words in the plurality of textual records; generating, by the processing system, n-gram topics based on the n-grams by determining an influence score of each of the n-grams in the plurality of textual records and setting the n-gram topics to particular n-grams with highest influence scores; determining, by the processing system, similar n-grams of the n-grams; and generating, by the processing system, a user interface comprising an indication of the n-gram topics and the similar n-grams;

Parihar teaches:
extracting, by the processing system, n-grams from the plurality of textual records, wherein the n-grams are each a particular number of co-occurring words in the plurality of textual records; generating, by the processing system, n-gram topics based on the n-grams by determining an influence score of each of the n-grams in the plurality of textual records and setting the n-gram topics to particular n-grams with highest influence scores; determining, by the processing system, similar n-grams of the n-grams; and generating, by the processing system, a user interface comprising an indication of the n-gram topics and the similar n-grams (see Parihar¸ Paragraphs [0054], [0058], [0060], “The snippets may be presented to the user in snippet-modules of an online social network user interface… the social-networking system 160 may calculate the quality score for the n-gram based on a similarity score that indicates a degree of similarity between the n-gram and an n-gram type… The similarity scores produced by the type-specific methods may then be evaluated to identify the n-gram type having the greatest score.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Legarda (teaching systems and methods for storing and identifying connections between people, places, and things) in view of Parihar (teaching generating snippets online social networks), and arrived at a method that extracts n-grams. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of determining similarity scores (see Parihar, Paragraph [0058]). In addition, both the references (Legarda and Parihar) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management. The close relation between both of the references highly suggests an expectation of success.

Regarding claim 7, Legarda in view of Parihar teaches all the limitations of claim 6. Parihar further teaches:
wherein determining, by the processing system, the similar n-grams of the n-grams comprises performing at least one of a textual similarity analysis or a semantic similarity analysis (see Parihar¸ Paragraph [0058], “the social-networking system 160 may calculate the quality score for the n-gram based on a similarity score that indicates a degree of similarity between the n-gram and an n-gram type.”).

Regarding claim 8, Legarda in view of Parihar teaches all the limitations of claim 6. Parihar further teaches:
wherein determining, by the processing system, the similar n-grams of the n-grams comprises determining a similarity score between each of the n-grams (see Parihar¸ Paragraph [0058], “the social-networking system 160 may calculate the quality score for the n-gram based on a similarity score that indicates a degree of similarity between the n-gram and an n-gram type.”).

Regarding claim 14, Legarda discloses all of the limitations of claim 6 in method form rather than system form. Legarda also discloses a system (Paragraph [0049]). Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 14.

Regarding claim 15, Legarda discloses all of the limitations of claim 7 in method form rather than system form. Legarda also discloses a system (Paragraph [0049]). Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 15.

Regarding claim 16, Legarda discloses all of the limitations of claim 8 in method form rather than system form. Legarda also discloses a system (Paragraph [0049]). Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 16.

Response to Arguments
Applicant’s Arguments, filed May 24th, 2022, have been fully considered, but are not persuasive.

Applicant argues on pages 2-3 of Applicant's Remarks that the cited reference fails to teach “extracting, by the processing system, characteristic phrases associated with the one or more entities from the plurality of textual records,” and that the “connector data is not the same as characteristic phrases and cannot be construed as such.”  The Examiner respectfully disagrees.

Paragraph [0040] of Applicant’s Specification, states that “Characteristic phrases in may be a set of co-occurring words similar to n-grams extracted from a text corpus. Unlike n-grams, the characteristic phrases can effectively portray the characteristics surrounding an entity. For example, “William Stevens” may be an entity and an owner of a company that products product A and product B. Phrases related to William Stevens can be “Sales of product A doubled” or “market value of product B reduced triple time low.” These phrases may be characteristic phrases related to William Stevens.” Legarda discloses in paragraph [0009], that “Connectors may be associated with each person, place, and thing. Connectors may be classified as various types, for example, as any one of the following: (i) sentiment; (ii) market; (iii) profession; (iv) location; and (v) relation. “Sentiment” may include, for example, likes, dislikes, loves, hates, allergic to, etc. “Market” may include, for example, buys, sells, owns, uses, has, needs, wants, makes, wears, etc. “Profession” may include, for example, expert at, teaches, works with, etc. “Location” may include, for example, been to, lives in, is from, attended, is part of, takes place in, etc. “Relation” may include, for example, knows, friends with, close friends, acquaintances, married to, siblings with, in-laws, grandparents, etc.” Therefore, under broadest reasonable interpretation, Examiner interprets “characteristic phrases” as the “connectors” because they characterize the entities.

Applicant argues on page 3 of Applicant's Remarks that the “data manipulated in Legarda cannot be compared to the textual records operated on in Applicant’s claims because the data manipulated in Legarda (e.g., social media pages) are not large volume textual records.” The Examiner respectfully disagrees.

As mentioned in the Office Action above, Legarda discloses in paragraphs [0010] and [0012], that the “systems and method provided herein collect, store, and categorize data entered by a user or pushed/pulled from related systems,” in which the “data related to the people, places, and things can be entered manually into the system by the user or may be pushed or pulled into the system through other applications, such as contact list databases, websites (i.e., Wikipedia, social media profiles, etc.), private and public calendars, maps, etc.” Therefore, under broadest reasonable interpretation, Examiner interprets “a plurality of textual records from one or more data sources” as “data related to the people, places, and things… such as contact list databases, websites (i.e., Wikipedia, social media profiles, etc.), private and public calendars, maps, etc.”

Applicant argues on page 4 of Applicant's Remarks that “Legarda is otherwise silent as to performing a hierarchy analysis, generating hierarchy data, or as to any specifics regarding what an “hierarchical chart” entails,” and that “Legarda cannot possibly teach, suggest, or disclose “performing, by the processing system, a hierarchy analysis to generate hierarchy data based on the entities, the topic entities, and the characteristic phrases.”” The Examiner respectfully disagrees.

As mentioned in the Office Action above, Legarda discloses in paragraph [0062], that “FIG. 5 is illustrative of the ease with which data may be organized and accessed in the systems and methods 10 describe herein. Of course, numerous variations in the organization and access to the data may be implemented, whether in hierarchical charts, mind maps, data trees, etc.” Therefore, under broadest reasonable interpretation, Examiner interprets “hierarchy analysis” as the “hierarchical charts, mind maps, data trees, etc” that are used to organize and access the data. Also, Examiner interprets “hierarchical data” as the organized and accessed data.

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161


















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161